DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are presented for examination on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is unclear because the claim is dependent on claim 12, i.e., itself.  Appropriate correction is required.
Claims 13 and 14 are rendered vague and indefinite by the phrase “further comprising a step producing …” . It is unclear where in the claimed method that this further step is to be placed. The method of the independent claim 1 is directed to a method to produce a policosanol-rich sugarcane juice product, however these dependent claims appear to be producing other products such as beverage, nutraceutical, juice concentrate. It is not clear if there is an actual further step to the claimed method or does Applicant simply mean the “policosanol-rich sugarcane juice product” of claim 1 is selected from the group consisting of: a policosanol- rich sugarcane juice-based product comprising at least one of: a non-concentrated policosanol- rich drinking beverage; a semi-concentrated, policosanol-rich sugarcane juice-based product adapted for use as a sweetening additive; and a highly-concentrated, policosanol-rich sugarcane juice-based nutraceutical, etc.?   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 6,245,153. The instant application claims and the patented claims are indistinct because they are drawn to the same method steps. The method steps in the patented claims are an obvious variation of the method in the instant claims of the application. Both teach the same method steps of shredding sugarcane sticks, extracting sugarcane juice from shredded sugarcane sticks via a series of roller mills; filtering steps; a stabilizing step of pH of sugarcane juice; a flocculating step of sugarcane juice; and an evaporating step of sugarcane juice. The patented claims recite that sugarcane sticks have a sucrose level of at least 13.7 and therefore the instant claims of the application would also inherently contain sucrose at the same levels.

The patented claims does not teach producing a policosanol-rich sugarcane concentrate.

The instant specification of the instant application teaches that policosanols are inherently in sugarcane. Therefore, the same method steps within the patented claims under the same temperature conditions would inherently produce a policosanol-rich sugarcane-based concentrate.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a surfactant in the sugarcane processing taught by Gonzales to extract sugar. Gonzales comprises steps of extracting sugar from sugarcane. With respect to the inversion step of claim 12, this is described in the instant specification as sugarcane product being communicated through a series of stainless steel tanks to reduce the pH levels. Gonzales teach sugarcane being processed through the same apparatus as instantly claimed (see Fig 1 of Gonzales and Fig 2 of the instant specification) and therefore would be processed in the same claimed manner.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention in light of the beneficial teachings set forth above. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of the evidence to the contrary.
In addition, please note that the instant claims encompass and/or are encompassed by the "153 claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, Jorge E. (US 6,245,153).

The cited reference is drawn to a method for processing a quantity of raw sugarcane sticks to produce a policosanol-rich sugarcane-based concentrate via a sugarcane juice product processing system, comprising the steps of:

shredding said sugar cane sticks and introducing said shredded sugarcane sticks to a series of mechanical roller mills;

extracting sugarcane juice from said shredded sugarcane sticks via said series of roller mills, wherein a quantity of a surfactant is introduced into the system at a system location prior to said first roller mill;

filtering said extracted sugarcane juice through at least one filter;

stabilizing the pH of said sugarcane juice in a non-acidic solution of calcium hydroxide to a preferred pH level within a range of 7.2 to 7.6;

flocculating said sugarcane juice using a mixture consisting of water and at least one flocculate product, and industrial flocculate can also be used and is known; a clarification step clarification includes the addition of any of a number of commonly-used industrial and/or natural flocculates;

evaporating said sugarcane juice via an evaporation apparatus including a series of evaporators, said series of evaporators incrementally increasing a concentration of said sugarcane juice to create a post-evaporation, policosanol-rich concentrated sugarcane juice product; and extracting said sugarcane juice concentrate from said evaporation apparatus at a desired degrees Brix value that can range up to 60-75, said sugarcane processing method precluding said juice product from exceeding 90°C throughout said process to minimize evaporation of policosanols therefrom.

The cited reference of Gonzales beneficially teach the claimed method by teaching each of the claimed process steps. Gonzales teach the step of shredding sugar cane stick into a series of mechanical roller mills (see e.g. claims 2 and 13). Gonzales teach the step of extracting sugarcane juice from sugarcane sticks via roller mills, (see e.g. claim 30). Gonzales teach the step of filtering extracted sugarcane juice through at least one filter (see e.g. col 3, lines 55-65). Gonzales teach the step of stabilizing the pH of 


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention in light of the beneficial teachings set forth above. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of the evidence to the contrary.
The claimed method of the instant Application appears to be a modification and optimized version of Applicant’s previous claimed method. However, such adjustment of particular conventional working conditions (e.g., determining the optimum Brix or pH value depending on the end-use as a consumable beverage, sweetener, neutraceutical, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
. See Philips v. Google & Microsoft 2020.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary (e.g., evidence of criticality regarding the recited conditions, such as pH, Brix values, temperature, etc.).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.